Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 1 of 62




     ATTACHMENT 1
           Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 2 of 62



            IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                              CIVIL DIVISION

KIM WATERS,                                   )
                                              )
       Plaintiff,                             )
                                              )       Case No. 2018 CA 007054 B
v.                                            )
                                              )       Judge Neal E. Kravitz
DISTRICT OF COLUMBIA, et al.                  )       Next Event: Initial Conference
                                              )       January 4, 2019, at 9:00 a.m.
       Defendants.                            )
                                              )

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT a Notice of Removal of this action was filed in the

United States District Court for the District of Columbia on November 16, 2018, pursuant to 28

U.S.C. §§ 1441 and 1446. Therefore, this Court “shall proceed no further unless and until the case

is remanded” back to this Court by the United States District Court for the District of Columbia.

See 28 U.S.C. § 1446(d). A copy of the Notice of Removal is attached.

Dated: November 16, 2018                      Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              GEORGE C. VALENTINE
                                              Deputy Attorney General
                                              Civil Litigation Division

                                              /s/ Sarah Knapp
                                              SARAH L. KNAPP [470008]
                                              Chief, Civil Litigation Division Section III




                                                  1
           Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 3 of 62



                                              /s/ Charles J. Coughlin
                                              CHARLES J. COUGHLIN [1016993]
                                              Assistant Attorney General
                                              Suite 630 South
                                              441 Fourth Street, N.W.
                                              Washington, D.C. 20001
                                              Tel.: (202) 724-6608; (202) 727-6295
                                              Fax: (202) 730-1887
                                              Email: charles.coughlin@dc.gov

                                              Counsel for Defendants



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of November, 2018, the foregoing Notice of Removal

was served electronically or otherwise, to:

       Jeanett P. Henry, Esq.
       8403 Colesville Road, Suite 1100
       Silver Spring, MD 20910
       Counsel for Plaintiff


                                                     /s/ Charles J. Coughlin______________
                                                     CHARLES J. COUGHLIN
                                                     Assistant Attorney General




                                                2
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 4 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 5 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 6 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 7 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 8 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 9 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 10 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 11 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 12 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 13 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 14 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 15 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 16 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 17 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 18 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 19 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 20 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 21 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 22 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 23 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 24 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 25 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 26 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 27 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 28 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 29 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 30 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 31 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 32 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 33 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 34 of 62
Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 35 of 62
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 36 of 62



             IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                 Civil Division

Kim Waters,                            :
515 Bolin Terrace
Upper Marlboro, MD 20774                      :

       Plaintiff,                             :

v.                                            :       Civil Action No. 2018 CA 007054 B

District of Columbia                          :       Judge Neal E. Kravitz
Serve: Muriel Bowser, Mayor
1350 Pennsylvania Avenue, NW                  :       Nest Event: Initial Conference – 01/04/2019
Washington, DC 20001
                                              :
Serve: Karl A. Racine, Esquire
Attorney General for DC                       :
441 4th Street, NW
Washington, DC 20001                          :

and                                           :

Willie Fullilove,                             :
c/o Department of Youth Rehab. Servs.
450 H Street, NW                              :
Washington, DC 20001

and                                           :

Linda Harllee-Harper,                         :
c/o Department of Youth Rehab. Servs.
450 H Street, NW                              :
Washington, DC 20001

      Defendants.                   :
_____________________________________

                                   AMENDED COMPLAINT
                                  (Employment Discrimination)

                                           Introduction

        1.    Plaintiff, Kim Waters, brings suit for damages she sustained in violation of the
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 37 of 62



                                              -2-



District of Columbia Human Rights Act (“DCHRA”), D.C. Code, §§2-1401 through 2-1403 and

42 U.S.C. §1983. Specifically, Kim Waters contends that her employers subjected her to a

sexually harassing working environment based on her gender and retaliated against her for

complaining about sexual harassment in violation of the DCHRA and the Equal Protection

Clause (Article 14) of the United States Constitution as applicable to the District of Columbia

through the Fifth Amendment’s Due Process Clause.

                                      Jurisdiction & Venue

        2.      This Court has jurisdiction over this cause of action pursuant to D.C. Code

§ 2-1403.16, as the plaintiff alleges violations of the D.C. Human Rights Act, and pursuant to

D.C. Code § 11-921, as the amount in controversy exceeds ten thousand dollars ($10,000.00).

        3. Venue is proper in this Court because a substantial part of the acts and omissions

that give rise to this Complaint occurred within the District of Columbia. Venue is further

proper because Defendants have offices in the District of Columbia.

        4. On or about February 2, 2017 Waters filed a complaint of sexual harassment and

retaliation with the D.C. Office of Human Rights. On or about May 22, 2018 she obtained an

administrative dismissal of such claims.

                                              Parties

        5. Plaintiff, Kim Waters (“Waters”), a female resident of Maryland, has been employed

at the Department of Youth Rehabilitation Services (“DYRS”) since 2005.
            Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 38 of 62



                                             -3-



       6.      Defendant, District of Columbia (the “District" or "DC"), a municipal

corporation, functions through various agencies, including DYRS, which is responsible for the

supervision, custody, and care of adolescents charged with delinquent acts in the District of

Columbia. As the employer of the individual defendants, the District is liable for their actions

under the doctrine of respondeat superior.

       7.      Defendant, Willie Fullilove (“Fullilove”), has been the Deputy Director of

Secured Programs at DYRS. At all times relevant herein, he acted within the scope of his

employment with defendant District of Columbia. He is being sued in his individual capacity.

Fullilove is an “employer” within the meaning of the DCHRA because he committed and/or

aided and abetted the unlawful acts to which Waters was subjected.

       8.      Defendant, Linda Harllee-Harper ("Harllee-Harper"), has been the Senior Deputy

Director of DYRS and Fullilove’s immediate supervisor. Upon information and belief, Harllee-

Harper is charged with the day-to-day operations of the agency and reports to the agency

director. At all times relevant herein, she acted within the scope of her employment with

defendant District of Columbia. She is being sued in her individual capacity. Harllee-Harper is

an “employer” within the meaning of DCHRA because she committed and/or aided and abetted

the unlawful acts to which Plaintiff was subjected.

                                       Statement of Facts


       9.      Waters commenced her employment with DYRS in August, 2005 as a Youth

Development Representative (“YDR”). Beginning in March 2010 she was assigned to the Youth

Service Center (“YSC”).
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 39 of 62



                                             -4-



       10.      Fullilove previously worked for DYRS and after a break in service he returned in

June/July 2015 as the Deputy Director of Secured Programs with day-to-day management

responsibilities over YSC and the New Beginnings Youth Development Center (“New

Beginnings”). At times relevant to the issues herein, Fullilove also served as Acting

Superintendent of YSC.

       11.      When Fullilove returned to DYRS, Waters was out of work on medical leave. He

contacted her several times by telephone to inquire about her health and her expected return date

to work.

       12.      Waters returned to her full-time duties at YSC in August 2015. Her immediate

supervisor occupied the position of Supervisory Youth Development Representative (“SYDR”).

Fullilove was Waters’ 4th line supervisor up the chain of command.

       13.      Between August and December 2015 Fullilove summoned Waters to his office

many times inquiring about her health and general welfare. In response to Fullilove’s inquiries

during some of these meetings, Waters shared some personal matters, believing the inquiries

were coming from a supervisor who genuinely cared about his subordinate’s welfare.

       14.      In November 2015 Waters was elected Vice President of the DYRS FOP Labor

Committee (“Labor Committee”) and came into office in January 2016.

       15.      Fullilove was DYRS’s primary representative in making significant union labor

decisions with the Labor Committee. He was excited at the news that Waters was elected Vice-

President of the Labor Committee because he would have additional reasons to interact with her.

So when Waters assumed office in January, 2016 Fullilove offered her and union president an
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 40 of 62



                                             -5-



office to use at YSC to transact union business, which they accepted. Fullilove also exempted

Waters from working overtime.

       16.      Soon after Waters returned to work in August 2015 Fullilove began to greet her

with a hug every day when he saw her, which she tried unsuccessfully to avoid. But by January

2016 his hugs became sexualized, grabbing and pulling Waters “full-frontal” into his body, as

she struggled to pull away from him or smack his hands away. Fullilove responded in anger and

warned her not to move away from him or smack his hand. These were humiliating and

embarrassing experiences for Waters, which was exacerbated by co-workers’ comments to her

that “he’s on you.” These hugs continued through January 2017.

       17.      In February 2016 Fullilove started commenting on Waters’ clothing and general

appearance. He first commented that he liked how her pants fit, but she ignored him and walked

away, signaling that his comment was not welcomed.

       18.      Another day in February 2016 Fullilove told Waters to remove her lipstick

because he doesn’t like other men looking at her. She curtly told him that she would wear

whatever lipstick she wanted and walked away.

       19.      Beginning around January 2016, whenever Fullilove saw Waters performing

access control duties at the entrance to YSC, he always went to her line. As she performed the

required “pat down”, he grunted and made other sexual sounds as if he were enjoying himself.

These incidents were in the presence of other DYRS employees and visitors to YSC.

       20.      One day in April 2016, Waters was standing in front of YSC when Fullilove

drove up and told her to get in his government-issued car. When she said “no,” he ordered her to
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 41 of 62



                                                -6-



“get your ass” in the car. Fearing for her safety and her job, Waters got in the car with Fullilove.

After he drove off the parking lot he startled her by touching her breast, as she tried to move her

body away. Then he grabbed her hand and put it on his leg. When she pulled away, he said “see

what you do to me,” calling attention to his erection. As she protested he told her to shut up and

put her hand on his groin, but she refused. She left his car shocked, numb and scared because

Fullilove is a high level supervisor at DYRS.

       21.      A few days later, Fullilove told Waters that Grade 9 promotions would be coming

out soon, that she should interview for the promotion because he would be the selecting official.

Fullilove told Waters that he would help her prepare for the interview, give her answers to

interview questions and generally show her how to answer questions. He told her he would also

help her sister get a promotion.

       22.      From January 2016 through January 2017 Fullilove ordered Waters off her post

virtually daily to report to his office, despite her efforts to avoid him. During these meetings that

lasted sometimes up to several hours, he engaged her in sexually inappropriate conversations to

which she sometimes replied in kind out of fear for her job. Sometimes he even required her to

sit with him behind his desk, and he would rub on her thigh and breasts. Many times when

Waters was leaving Fullilove’s office he would get behind her, grab her breasts and rear end,

gyrate on her, and get an erection. She always left his office feeling violated, “dirty” and

helpless.
                Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 42 of 62



                                                 -7-



          23.      In or around May 2016 during a meeting in Fullilove’s office he mentioned a

scene from the TV show Empire and requested that Waters perform oral sex on him while he sat

at his desk. Waters cursed at him and stormed out of his office. He repeated this request several

other times, once even exposing himself to her, but she refused each time and ran out of his

office.

          24.      Twice in his office in 2016 Fullilove tried to force Waters to have sexual

intercourse with him, but she was ultimately able to escape without consummation of the act.

          25.      Waters was scared of disobeying Fullilove’s orders to come to his office because

she did not want him to become angry with her and initiate disciplinary action for

insubordination and/or other fabricated violations.

          26.      Waters was also scared of filing a complaint against Fullilove because he often

told her if she did he would deny everything, no one would believe her, and he bragged about his

close relationship with Harllee-Harper, suggesting that nothing would happen to him.

          27.      Waters also believed that senior management at DYRS covered for one another

and would retaliate against her if she filed a complaint against Fullilove.

          28.      Even when Waters tried to avoid Fullilove at work, he knew how to find her

because he monitored her whereabouts from the security cameras in his office.

          29.      In August 2016 one of the SYDRs sent an email to Fullilove complaining about

Waters not working during overtime hours for which she volunteered because she was in his

office. In response, Fullilove walked Waters to the PM Shift commander’s office and asked the

two SYDRs who were present if they had a problem with Waters’ work. Both responded “no”
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 43 of 62



                                              -8-



and added that Waters is a great worker because they too were afraid of Fullilove’s position at

the agency.

       30.      After Fullilove and Waters left the PM Shift commander’s office, Waters told him

that she would not come back to his office. Fullilove got upset and stated that he is the SYDR’s

supervisor and “fuck” what she was saying because Waters will come to his office when he

orders her to come, and she will stop only when he decides.

       31.      Once in October, 2016 Fullilove summoned Waters to his office over the walkie

talkie, but she refused to answer. Fullilove then called the shift commander to tell Waters to

report to his (Fullilove’s) office, but Waters said she would not go. A few minutes later

Fullilove came to the union office where she was working and stood outside the door.

Approximately 30 minutes later Waters went to the door to ask Fullilove what he wanted. He

told her he just wanted to talk; she told him she didn’t and returned to her work. He stood

outside the door for a while longer then he left.

       32.      Fullilove arranged for Waters to have an all-access card so that she could get to

his office whenever he ordered her there. However, around October/November 2016 Waters’

all-access badge was cut off, as happened with other employees. When Fullilove learned about

this, he ordered Waters to go and get another all-access card, but she didn’t.

       33.      From February 2016 through January 2017, Fullilove routinely called and texted

Waters when she was off-duty and at home and engaged in sexually inappropriate conversations

with her.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 44 of 62



                                              -9-



       34.      During one phone conversation Fullilove told Waters to wear a burgundy bra to

work the next day; she said okay to appease him. When she reported to work the next day, he

ordered her to his office and demanded to see if she was wearing the burgundy bra. When she

refused, he ordered her to comply. In fear she showed him her bra, which was not burgundy.

       35.      Any time Waters rebuffed Fullilove’s sexually inappropriate comments and/or

conduct he threatened to take back the union office, put her back on the draft where she would

have to work overtime, and not promote her to Grade 9.

       36.      Waters also believed that if she “pushed back” too hard against Fullilove’s sexual

misconduct toward her, he would orchestrate her termination.

       37.      Fullilove even threatened to fire a male employee whom Fullilove believed had

the “hots” for Waters. Taking Fullilove’s threat seriously, the employee found another job and

left DYRS.

       38.      Fullilove’s sexually inappropriate conduct toward Waters was widely-known

throughout DYRS, with supervisors often making comments about Fullilove’s interaction with

Waters.

       39.      Since at least March 2016, Harllee-Harper has known about Fullilove’s sexual

harassment of Waters. In fact, during several meetings at DYRS’s HQ and at the DC Council,

Harllee-Harper observed Fullilove invading Waters’ personal space, hugging her, and engaging

in other inappropriate touching, as Waters leaned away, or tried to pull or get away from his

presence.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 45 of 62



                                             -10-



       40.      Harllee-Harper did nothing to stop Fullilove’s sexual harassment of Waters and

ignored rampant sexual harassment in her agency.

       41.      In December 2016 Fullilove advised Waters that he was going to transfer her

from YSC to New Beginnings because he would be moving there as soon as the new

superintendent was hired for YSC. Waters knew that if she were transferred to New Beginnings

Fullilove would have even more leeway there to sexually harass her, so she told him she did not

want a transfer.

       42.      On or about December 14, 2016 Waters reported to her immediate supervisor that

one of Fullilove’s administrative staff almost hit her with a moving car in the parking lot at YSC.

It was widely rumored at DYRS that Fullilove and the administrative staff member had an

ongoing sexual relationship.

       43.      Within minutes of making the complaint, Fullilove called Waters and was irate

when she explained that she went to her immediate supervisor hoping that an investigation would

be conducted outside YSC. However, the investigation was handled at YSC under Fullilove’s

supervision.

       44.      Fullilove kept pressuring Waters about transferring to New Beginnings. In late

January 2017 Fullilove co-opted another co-worker to help convince Waters why a transfer to

New Beginnings was a good idea. He even told the co-worker that Waters would be

interviewing for a Grade 9 promotion. At that point Waters told him she didn’t want a Grade 9

anymore, was tired of everything, and she started to cry.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 46 of 62



                                                -11-



       45.        The stress and anxiety of Fullilove’s sexual harassment of Waters reached critical

mass on or about January 27, 2017 when Waters started experiencing chest pains, shortness of

breath, and numbness in her hands. She was forced to seek emergency medical treatment and

was out of work for a few days.

       46.        On or about February 2, 2017 Waters filed a sexual harassment complaint with

the D.C. Office of Human Rights (“OHR”).

       47.        On February 3, 2017, Waters also filed a sexual harassment claim with the human

resources department of DYRS. Within days Waters was transferred to New Beginnings where a

pattern of retaliation against her began and persists to the present.

       48.        During the first two weeks of Waters’ transfer to New Beginnings, Fullilove

visited approximately three times and made sure that Waters saw him, a move intended to

intimidate her.

       49.        After Waters notified DCHR about Fullilove’s visits, upon information and belief,

he was placed on administrative leave, but when he returned to New Beginnings he continued to

make his presence known to Waters, always stopping to stare at her inappropriately.

       50.        On February 23, 2017, less than 3 weeks after filing her sexual harassment

complaint, Waters received a notice of proposed suspension for 10 days for alleged false

statements relating to the complaint she filed on December 14, 2016 after nearly being hit by a

car driven by Fullilove’s administrative staff. Defendants charged Waters’ with making false

statements, claiming that her statement that she feared for her safety was inconsistent with video

footage of the parking lot where the incident took place.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 47 of 62



                                             -12-



       51.      The proposed suspension was reduced to an Official Reprimand by final agency

decision dated April 6, 2017. This was the first time Waters was the subject of disciplinary

action since DYRS hired her in 2005.

       52.      DCHR conducted a sham investigation of Waters’ sexual harassment complaint,

focusing attention instead on (a) Fullilove’s alleged misuse of government property when he

allowed Waters to use an office at YSC for union activities, his use of an agency-issued cell

phone to communicate with Waters, as well as his waste of agency time when he met with

Waters privately in his office numerous times and discussed non-work related matters; and (b)

Waters’ alleged neglect of duty when she met with Fullilove in his office numerous times, and

her off-duty communication with him.

       53.      On or about February 21, 2017 Harllee-Harper stated during roll call at New

Beginnings that she had “mixed feelings” about the investigation of Waters’ sexual harassment

complaint.

       54.      During the sham investigation, one of Waters’ co-workers confirmed to the

investigator that he witnessed incidents of Fullilove sexually harassing Waters. Upon

information and belief, soon thereafter Harllee-Harper terminated the employee.

       55.      Upon completion of the sham investigation, one of DYRS’s senior staff advised

Harllee-Harper to terminate Fullilove’s employment because he was an embarrassment to the

agency. Harllee-Harper warned the senior staff that if he continued to make such comments she

would discipline him for being insubordinate.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 48 of 62



                                               -13-



       56.      DCHR concluded there was no sexual harassment of Waters because allegedly

there was a consensual relationship between supervisor and subordinate on the job.

       57.      On July 18, 2017 Defendants issued to Waters an Advance Written Notice of

proposed suspension for 3 days for alleged neglect of duty, violation of the DC Ethics Code and

the Employee Conduct Policy for the times she spent in meetings in Fullilove’s office when he

ordered her there and sexually harassed her.

       58.      Harllee-Harper made the final decision to suspend Waters for 3 days based on

investigation of her sexual harassment complaint, noting that the listed causes for discipline were

“well-supported by the facts” in the Advance Written Notice. Waters served her suspension

from August 14-16, 2017.

       59.      When Waters returned to work on August 17, 2017 she received notice of her

reassignment to New Beginnings, effective August 28, 2017.

       60.      However, on August 25, 2017, within a week of returning from suspension,

Defendants placed Waters on administrative leave while an unspecified investigation was being

conducted. When Waters’ union representative inquired about the nature of the investigation,

including whether Waters was the subject of the investigation, Defendants did not respond.

       61.      Around the end of August 2017 Waters received notice that she was being re-

assigned from New Beginnings to DYRS’s community location, the Achievement Center in SE

Washington, DC where defendants Fullilove and Harllee Harper knew that she would come in

contact with a former youth against whom Waters obtained a multi-year stay away order for

threats and assault.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 49 of 62



                                                -14-



       62.      On or about October 16, 2017, while still on administrative leave, Waters

received a notice of proposed suspension for 10 days based on alleged misconduct on three

different dates: (a) that on July 18, 2017 she became upset and made unprofessional comments

to a supervisor; (b) that on August 17, 2017 she approached a co-worker and allegedly made

unprofessional, derogatory comments to him; and (c) that on August 24, 2017 during discussion

in roll call about an incident involving a youth who touched a YDR in a sexual manner, she

commented that the youth must have felt emboldened because upper management engages in

such behavior without consequences.

       63.      DYRS management, including Harllee-Harper, violated Waters’ due process

rights by failing to interview her about the alleged incidents and permitting the investigation to

be conducted by “secured program” staff who were supervised by Fullilove.

       64.      At the end of October, 2017 the charges were dismissed after Waters spent

approximately two months on administrative leave.

       65.      Waters returned to work on October 30, 2017 at DYRS’s community location, the

Achievement Center in SE Washington, DC where she went to work daily in fear of coming in

contact with the youth against whom she has a stay away order.

       66.      Upon information and belief, in November 2017, Harllee-Harper sought to have

another employee file a complaint against Waters so that the disciplinary process could be

initiated, but the employee refused to do so.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 50 of 62



                                                -15-



       67.       On or about December 18, 2017, Harllee-Harper transferred Waters back to YSC,

under Fullilove’s supervision, where she remains to the present. Whenever, Fullilove sees

Waters, approximately 2-3 times per week, he continues to stare at her inappropriately.

       68.       Fullilove and Harllee-Harper directly or indirectly caused each of the foregoing

retaliatory actions taken against Waters, and Waters believes said actions will continue so she

goes to work in fear of termination every day.

       69.       Harllee-Harper presided over an agency that allowed her direct report to sexually

harass Waters openly and without consequences while lower level employees are disciplined,

including one lower-tiered supervisor who was terminated in April 2018 for hugging a

subordinate over whom he had no direct supervision.

        70.      Defendants’ conduct was outrageous, malicious, wanton, reckless, and/or in

willful disregard of Waters’ rights under the law.

                                     Count I
         DCHRA - Hostile Work Environment Sexual Harassment (All Defendants)

       71.       Plaintiff restates the allegations set forth in paragraphs 9-70 as if they were fully

stated herein.

       72.       Plaintiff is a member of a protected class by virtue of her gender (female).

       73.       Plaintiff was subjected to unwelcome harassment by Defendants Fullilove and DC

for over a year as set forth in the preceding paragraphs, including when Defendant Fullilove:

(a) touched her breasts, thigh and other areas of her body; (b) requested sexual favors and acts

from her; (c) attempted to have sex with her in his office; (d) ordered her to his office routinely

to spend hours engaged in inappropriate sexual conduct; (e) promised her and her sister
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 51 of 62



                                              -16-



promotions to Grade 9, allowed her to use YSC office for union activities and exempted her from

mandatory overtime work; (f) made inappropriate comments about her appearance and ordered

her to wear specific underwear to work; (g) communicated with her about sexual matters at work

and after hours; (h) exposed his genitals to her; (i) required her to expose herself to him; and

(j) threatened to take back privileges of union office at YSC and exemption from mandatory

overtime work, and to renege on promised promotions.

       74.      Defendant Harllee-Harper aided and abetted the sexual harassment because she

knew Fullilove was sexually harassing Waters but did nothing to stop him. Even after Waters

filed her sexual harassment complaint, Harllee-Harper refused to take any disciplinary action

against Fullilove.

       75.      The harassment was based on Plaintiff’s membership in a protected class because

it focused on her being female, and Defendants have not treated Plaintiff's male co-workers in

like fashion.

       76.      The harassment was severe and pervasive because it affected Plaintiff's ability to

function at work, causing her to be uncomfortable in the workplace, with feelings of physical and

emotional debilitation, and ultimately fear that Defendants would fire her and/or physically harm

her. The harassment also caused Waters to seek emergency medical treatment and other medical

and psychological treatment.

       77.      Plaintiff believed her work environment to be hostile and/or abusive, and the

series of incidents to which she was subjected are objectively hostile and/or abusive.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 52 of 62



                                                 -17-



       78.       Defendants Fullilove and Harllee-Harper were acting within the scope of their

employment with Defendant DC.

       79.       Defendant DCX allowed Fullilove and Harllee-Harper to sexually harass Waters

with impunity.

           80.   As a direct and proximate result of this hostile work environment to which

Plaintiff was subjected because of her gender, she suffered physical and emotional injuries,

economic and non-economic losses, including lost wages, indignity, humiliation, embarrassment,

and emotional distress.

       WHEREFORE, Plaintiff prays that this Court enter judgment in her favor and against

defendants, jointly and severally, as follows:

       (a) award Plaintiff compensatory damages in an amount in excess of $2.5 million;

       (b) award Plaintiff punitive damages in an amount in excess of $2.5 million against the

individual Defendants;

       (c) award Plaintiff statutory attorney’s fees and costs incurred in bringing and

maintaining this claim; and

       (d) award Plaintiff such other and further relief as the interest of justice may

require.

                                        Count II
           DCHRA - Quid Pro Quo Sexual Harassment (Defendants DC and Fullilove)

       81.       Plaintiff restates the allegations set forth in paragraphs 9-70 as if they were fully

stated herein.

       82.       Plaintiff is a member of a protected class by virtue of her gender (female).
              Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 53 of 62



                                              -18-



        83.      Defendant Fullilove favored Plaintiff with use of an office at YSC for union

activities, exempted her from working mandatory overtime, and promised to promote her to a

Grade 9 and help with securing her sister’s promotion to a Grade 9.

        84.      Defendant Fullilove made unwelcomed sexual advances and/or requests for

sexual favors from Plaintiff during orchestrated meetings in his office as detailed above,

including when he requested that she perform oral sex and/or sexual intercourse with him,

demanded that she show him covered areas of her body and/or her underwear, as well as rubbed

against and otherwise touched her in a sexual manner.

        85.      The harassment was based on Plaintiff’s membership in a protected class because

it focused on her being female, and Defendant Fullilove has not treated Plaintiff's male co-

workers in like fashion.

        86.      Plaintiff’s submission to Fullilove’s unwelcomed sexual advances and/or requests

for sexual favors was a condition for her receiving the aforementioned job benefits and promises.

        87.      When Plaintiff rebuffed Fullilove’s unwelcomed sexual advances and/or requests

for sexual favors, he threatened to take away her use of an office at YSC for union activities,

return her to working mandatory overtime, and that he would renege on the promised promotions

to Grade 9 for Plaintiff and her sister.

        88.      At all times Defendant Fullilove was acting within the scope of his employment

with Defendant DC.

        89.      Defendant DC allowed Fullilove to sexually harass Plaintiff with impunity.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 54 of 62



                                                 -19-



       90.       As a direct and proximate result of this sexually harassing and abusive

environment to which Plaintiff was subjected because of her gender, she suffered physical and

emotional injuries, economic and non-economic losses, including lost wages, indignity,

humiliation, embarrassment, and emotional distress.

       WHEREFORE, Plaintiff prays that this Court enter judgment in her favor and against

defendants, jointly and severally, as follows:

       (a) award Plaintiff compensatory damages in an amount in excess of $2.5 million;

       (b) award Plaintiff punitive damages in an amount in excess of $2.5 million against

Defendant Fullilove;

       (c) award Plaintiff statutory attorney’s fees and costs incurred in bringing and

maintaining this claim; and

       (d) award Plaintiff such other and further relief as the interest of justice may

require.

                                         Count III
                              DCHRA - Retaliation (All Defendants)

       91.       Plaintiff restates the allegations set forth in paragraphs 9-70 as if they were fully

stated herein.

       92.       Plaintiff engaged in statutorily protected activity when she filed complaints of

sexual harassment with OHR and DYRS on February 2, 2017 and February 3, 2017,

respectively, as well as her participation in the resulting investigations.
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 55 of 62



                                               -20-



       93.      As a direct and proximate cause of Plaintiff's protected activities Defendants

subjected her to adverse action(s) and a pattern of retaliatory harassment as set forth in the

preceding paragraphs from February 2017 through the present, including, but not limited to:

(a) 3 days suspension for spending time in Fullilove’s office while he sexually harassed her;

(b) February 23, 2017 proposed 10-day suspension for alleged false statements; (c) April 6, 2017

Official Reprimand; (d) Harllee-Harper’s February 21, 2017 statement in roll call that she had

“mixed feelings’ about the investigation of Waters’ sexual harassment complaint;

(e) termination of Waters’ co-worker who corroborated incidents of Fullilove’s sexual

harassment of her; (f) Harllee-Harper’s intimidation of senior staff who recommended

Fullilove’s termination; (g) the sham investigation of Waters’ sexual harassment complaint;

(h) her August 25, 2017 through October 29, 2017 administrative leave during investigation for

unspecified charge or incidents; (i) keeping her under Fullilove’s supervision; (j) October 16,

2017 notice of proposed suspension for 10 days and violation of due process rights during

investigation; (k) orchestrated attempts to get co-worker(s) to file complaints to discipline her;

and (l) Fullilove intimidating her with his presence and looks.

       94.      There is a causal relationship between Plaintiff's protected activities and

Defendants' retaliatory actions against her.

       95.      The foregoing retaliation and harassment was severe and pervasive because it has

been ongoing from February, 2017 to the present, and has affected the terms and conditions of

Plaintiff's employment, including causing her to obtain medical and mental health treatment, and
             Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 56 of 62



                                                 -21-



continuing to work in the constant fear that she will be subjected to further unjustified discipline

and ultimately terminated from her employment with DYRS.

       96.       Plaintiff believes her work environment to be hostile and abusive, and the series

of retaliatory actions to which she has been subjected are objectively hostile and abusive.

       97.       At all times Defendants Fullilove and Harllee-Harper were acting within the

scope of their employment with Defendant DC.

       98.       Defendant DC allowed Fullilove and Harllee-Harper to retaliate against Plaintiff

with impunity.

       99.       As a direct and proximate result of the foregoing retaliatory actions to which

Plaintiff was subjected because of her protected activities, she suffered physical and emotional

injuries, economic and non-economic losses, including lost wages, indignity, humiliation,

embarrassment, and emotional distress.

       WHEREFORE, Plaintiff prays that this Court enter judgment in her favor and against

defendants, jointly and severally, as follows:

       (a) award Plaintiff compensatory damages in an amount in excess of $2.5 million;

       (b) award Plaintiff punitive damages in an amount in excess of $2.5 million against

Defendants Fullilove and Harllee-Harper;

       (c) award Plaintiff statutory attorney’s fees and costs incurred in bringing and

maintaining this claim; and

       (d) award Plaintiff such other and further relief as the interest of justice may

require.
            Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 57 of 62



                                                -22-



                                        Count IV
    Violation of Section 1983 – Sexual Harassment (Fullilove and Harllee-Harper Only)

       100.      Plaintiff restates the allegations set forth in paragraphs 9-70 as if they were fully

stated herein.

       101.      Plaintiff is a member of a protected class by virtue of her sex (female).

       102.      As high level supervisors at DYRS Defendants Fullilove and Harllee-Harper

know that sexual harassment is unlawful under the laws of the United States and the District of

Columbia.

       103.      Nevertheless, Defendant Fullilove subjected Plaintiff to unwelcome sexual

harassment for over a year as set forth in the preceding paragraphs, including when Defendant

Fullilove: (a) touched her breasts, thigh and other areas of her body; (b) requested sexual favors

and acts from her; (c) attempted to have sex with her in his office; (d) ordered her to his office

routinely to spend hours engaged in inappropriate sexual conduct; (e) promised her and her sister

promotions to Grade 9, allowed her to use YSC office for union activities and exempted her from

mandatory overtime work; (f) made inappropriate comments about her appearance and ordered

her to wear specific underwear to work; (g) communicated with her about sexual matters at work

and after hours; (h) exposed his genitals to her; (i) required her to expose herself to him; and

(j) threatened to take back privileges of union office at YSC and exemption from mandatory

overtime work, and to renege on promised promotions.

       104.      Defendant Harllee-Harper aided and abetted the sexual harassment because she

knew Fullilove was sexually harassing Waters but did nothing to stop him. Even after Waters
           Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 58 of 62



                                              -23-



filed her sexual harassment complaint, Harllee-Harper refused to take any disciplinary action

against Fullilove.

       105.     The harassment was based on Plaintiff’s membership in a protected class because

it focused on her being female, and Defendants have not treated Plaintiff's male co-workers in

like fashion.

       106.     The harassment was severe and pervasive because it affected Plaintiff's ability to

function at work, causing her to be uncomfortable in the workplace, with feelings of physical and

emotional debilitation, and ultimately fear that Defendants would fire her and/or physically harm

her.

       107.     Plaintiff believed her work environment to be hostile and/or abusive, and the

series of incidents to which she was subjected are objectively hostile and/or abusive.

       108.     Defendants Fullilove and Harllee-Harper were acting under color of law and

within the scope of their employment with Defendant DC.

       109. Defendants’ discriminatory treatment of Plaintiff based on her gender constitutes a

violation of her rights under the DCHRA, Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e et seq. and the Due Process Clause of the Fifth Amendment to the United

States Constitution, actionable under 42 U.S.C. § 1983.

        110. As a direct and proximate result of this hostile work environment to which

Plaintiff was subjected because of her gender, she suffered physical and emotional injuries,

economic and non-economic losses, including lost wages, indignity, humiliation, embarrassment,

and emotional distress.
            Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 59 of 62



                                                -24-



       WHEREFORE, Plaintiff prays that this Court enter judgment in her favor and against

Defendants Fullilove and Harllee-Harper, jointly and severally, as follows:

       (a) award Plaintiff compensatory damages in an amount in excess of $2.5 million;

       (b) award Plaintiff punitive damages in an amount in excess of $ 2.5 million;

       (c) award Plaintiff statutory attorney’s fees and costs incurred in bringing and

maintaining this claim; and

       (d) award Plaintiff such other and further relief as the interest of justice may

require.

                                            Count IV
           Violation of Section 1983 – Retaliation (Fullilove and Harlee-Harper Only)

       111.      Plaintiff restates the allegations set forth in paragraphs 9-70 as if they were fully

stated herein.

       112.      As high level supervisors at DYRS Defendants know that retaliation for an

employee’s complaint about sexual harassment is unlawful under the laws of the United States

and the District of Columbia.

       113.      Plaintiff engaged in statutorily protected activity when she filed complaints of

sexual harassment with OHR and DYRS on February 2, 2017 and February 3, 2017,

respectively, as well as her participation in the resulting investigations.

       114.      As a direct and proximate cause of Plaintiff's protected activities Defendants,

subjected her to adverse action(s) and a pattern of retaliatory harassment as set forth in the

preceding paragraphs from February 2017 through the present, including, but not limited to: (a)

3 days suspension for spending time in Fullilove’s office while he sexually harassed her; (b)
           Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 60 of 62



                                               -25-



February 23, 2017 proposed 10-day suspension for alleged false statements; (c) April 6, 2017

Official Reprimand; (d) Harllee-Harper’s February 21, 2017 statement in roll call that she had

“mixed feelings’ about the investigation of Waters’ sexual harassment complaint; (e) termination

of Waters’ co-worker who corroborated incidents of Fullilove’s sexual harassment of her;

(f) Harllee-Harper’s intimidation of senior staff who recommended Fullilove’s termination; (g)

the sham investigation of Waters’ sexual harassment complaint; (h) her August 25, 2017 through

October 29, 2017 administrative leave during investigation for unspecified charge or incidents;

(i) keeping her under Fullilove’s supervision; (j) October 16, 2017 notice of proposed suspension

for 10 days and violation of due process rights during investigation; (k) orchestrated attempts to

get co-worker(s) to file complaints to discipline her; and (l) Fullilove intimidating her with his

presence and looks.

       115.    There is a causal relationship between Plaintiff's protected activities and

Defendants' retaliatory actions against her.

       116.    The foregoing retaliation and harassment was severe and pervasive because it has

been ongoing from February, 2017 to the present, and has affected the terms and conditions of

Plaintiff's employment, including causing her to obtain medical and mental health treatment, and

continuing to work in the constant fear that she will be subjected to further unjustified discipline

and ultimately terminated from her employment with DYRS.

       117.    Plaintiff believes her work environment to be hostile and abusive, and the series

of retaliatory actions to which she has been subjected are objectively hostile and abusive.
           Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 61 of 62



                                              -26-



       118.    At all times Defendants Fullilove and Harllee-Harper were acting under color of

law and within the scope of their employment with Defendant DC.

       119.    Defendants’ retaliatory treatment of Plaintiff based on her protected activities

constitutes a violation of her rights under the DCHRA, Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq. and the Due Process Clause of the Fifth Amendment to

the United States Constitution, actionable under 42 U.S.C. § 1983.

       120.    As a direct and proximate result of the foregoing retaliatory actions to which

Plaintiff was subjected because of her protected activities, she suffered physical and emotional

injuries, economic and non-economic losses, including lost wages, indignity, humiliation,

embarrassment, and emotional distress.

       WHEREFORE, Plaintiff prays that this Court enter judgment in her favor and against

Defendants Fullilove and Harllee-Harper, jointly and severally, as follows:

       (a) award Plaintiff compensatory damages in an amount in excess of $2.5 million;

       (b) award Plaintiff punitive damages in an amount in excess of $2.5 million against

Defendants Fullilove and Harllee-Harper;

       (c) award Plaintiff statutory attorney’s fees and costs incurred in bringing and

maintaining this claim; and

       (d) award Plaintiff such other and further relief as the interest of justice may

require.

                                          Jury Demand

       Plaintiff demands a trial by jury on all counts of this Complaint.
          Case 1:18-cv-02652 Document 1-1 Filed 11/16/18 Page 62 of 62



                                            -27



                                            Respectfully submitted,

                                            /s/ Jeanett P. Henry____________
                                            Jeanett P. Henry, Bar No. 411052
                                            8403 Colesville Road
                                            Suite 1100
                                            Silver Spring, MD 20910
                                            (301) 562-1340
                                            (240) 638-2701 (fax)
                                            Email: jhenry2085@aol.com

                                            Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 16th day of November, 2018 I served a copy of this
Amended Complaint by electronic mail on Defendant, District of Columbia’s as follows:

Charles J. Coughlin, Esquire
Assistant Attorney General
Civil Litigation Division, Section I
Office of the Attorney General for the District of Columbia
441 4th Street, NW; Suite 630 South
Washington, D.C. 20001
Email: Charles.coughlin@dc.gov

                                            /s/ Jeanett P. Henry_________
                                            Jeanett P. Henry
